                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             CHARLESTON DIVISION

KAREEM RISHER and                            )
TAMEKA VENNING,                              )          No. 2:16-cv-00292-DCN
                                             )
                       Plaintiffs,           )
                                             )
               vs.                           )                   ORDER
                                             )
JASON CHAPMAN;                               )
COLLETON COUNTY SHERIFF’S                    )
OFFICE; COUNTY OF COLLETON;                  )
R. A. STRICKLAND, both                       )
individually and as sheriff of               )
Colleton County,                             )
                                             )
                       Defendants.           )
                                             )

       This matter is before the court on United States Magistrate Judge Mary Gordon

Baker’s report and recommendation (“R&R”), ECF No. 52, that the court grant in part

and deny in part defendants’ motion for summary judgment, ECF No. 42, and deny

defendants’ motion in limine, ECF No. 43. For the reasons set forth below, the court

adopts the R&R, grants in part and denies in part defendants’ motion for summary

judgment, and denies defendants’ motion in limine. Additionally, the court adopts those

portions of the R&R that are not inconsistent with this order.

                                     I. BACKGROUND

       Kareem Risher (“Risher”) and Tameka Venning (“Venning”) (together,

“plaintiffs”) brought this action pursuant to 42 U.S.C. § 1983 alleging that Risher’s

Fourth and Fourteenth Amendment rights were violated through defendants’ improper

search and seizure, use of excessive force, deprivation of due process, and deliberate




                                             1
 
indifference.1 ECF No. 1-1 ¶¶ 56–69. Plaintiffs further allege state law claims for

negligence and gross negligence against Defendants R. A. Strickland (“Strickland”) in his

official capacity as Sheriff, the Colleton County Sheriff’s Office (“CCSO”), and the

County of Colleton. Id. ¶¶ 70–76. Defendants move for summary judgment on all

claims, ECF No. 42, and file a motion in limine, ECF No. 43, seeking exclusion of

plaintiffs’ expert.

              A. Factual Allegations

              The R&R ably recites the relevant facts.2 In short, plaintiffs allege that Risher

was driving in Walterboro, South Carolina when defendant Jason Chapman (“Chapman”)

pulled up behind Risher at a high rate of speed and followed him in an aggressive

manner. ECF No. 1-1 ¶¶ 19–21. Chapman began his pursuit of Risher when Risher

made an improper turn. Id. ¶ 20. Risher claims that he fled from Chapman because it

was late at night and very dark outside. He stated that he became even more fearful when

Chapman turned on his blue lights. Id. ¶ 22, 25. Eventually, Risher pulled into a mobile

home area, exited his vehicle, and began to run. Id. ¶¶ 28–29. Chapman and Deputy

Robert Edwards (“Edwards”) then pursued Risher on foot. Id. ¶ 30. Plaintiffs allege that

without warning or justification for doing so, defendant Chapman shot Risher three times

in his buttocks and the back of his right thigh. Id. ¶ 31. According to plaintiffs, Risher

did not threaten or point a gun at anyone or have a gun at any time during the incident.

Id. ¶ 32.




                                                            
1
    Risher was a minor at the time of the incident and is joined by Venning, his mother.
2
    Unless otherwise specified, these facts are drawn from plaintiffs’ complaint.
                                                               2
 
       Risher was tried and acquitted in state court on criminal charges that he pointed,

presented, or possessed a gun during the events at issue. Plaintiffs have submitted

testimony given at that state criminal trial as exhibits in this action. ECF No. 47-5.

Additionally, plaintiffs have submitted a voluntary statement recording Chapman’s

recount of the events. ECF No. 47-3. According to this statement, Deputy Benjamin

Polston (“Polston”), who was on the scene that night, yelled out that Risher was carrying

a pistol. Id. at 2. Chapman also claimed to have observed a gun in Risher’s right hand.

Id. Chapman stated that he drew his service weapon after Polston yelled that Risher was

“fixing” to shoot their patrol vehicle. Id. Chapman claims that he did not fire the first

shot until Risher got up, and in mid-pursuit rotated from the waist, raised and extended

his hand in Chapman’s direction. Id. at 3. Chapman fired two additional shots after the

first shot did not change Risher’s position. Id. At the state criminal trial, Chapman

testified that he was not able to locate a gun on or near Risher the night of the incident.

ECF No. 47-5 at 328:3–6.

       Plaintiffs have also provided voluntary statements by Polston and Edwards.

Polston stated that he observed the same gun as Chapman and that he did yell out to

Chapman that Risher had a gun. ECF No. 47-4 at 1. However, Polston testified at the

state criminal trial that he did not hear any commands for Risher to drop the gun prior to

the gunshots. ECF No. 47-5 at 143:5–19.

       In Edwards’ statement, he says that he pursued Risher on foot with a taser and a

flashlight illuminating Risher. ECF No. 47-6 at 2. Although losing sight of Risher at one

point, Edwards stated that he caught up to Risher and observed Risher raise his hand in a

pointing gesture towards Chapman. Id. It was at this point that Edwards observed



                                              3
 
Chapman fire three shots from his gun. Id. Edwards was equipped with a microphone on

his lapel, and the audio was submitted by plaintiffs. ECF No. 47-7. This audio does not

record Polston or any other officer telling Chapman that Risher has a gun. Furthermore,

this audio does not record Chapman or any other officer ordering Risher to drop anything

prior to the gunshots being fired. The audio does record Edwards stating that he did not

see a gun.

       B. Procedural History

       The magistrate judge’s R&R recommends the following disposition of the parties’

motions: (1) grant defendants’ motion for summary judgment as to plaintiffs’ § 1983

claim for deliberate indifference; (2) grant defendants’ motion for summary judgment as

to plaintiffs’ state law claims for vicarious liability, negligent hiring, and negligent

training and supervision; (3) deny defendants’ motion for summary judgment as to

plaintiffs’ claim under §1983 for improper search and seizure, excessive force, and due

process violation; and (4) deny defendants motion in limine. The magistrate judge’s

R&R further recommends that Colleton County be dismissed from this action entirely,

ECF No. 52.

       Defendants filed timely objections to the R&R, ECF No. 55, and plaintiffs have

filed a response, ECF No. 56. The matter is now ripe for the court’s review.

                                 II. STANDARDS OF REVIEW

       This court is charged with conducting a de novo review of any portion of the

magistrate judge’s report to which specific, written objections are made, and may accept,

reject, or modify, in whole or in part, the recommendations contained in that report. 28

U.S.C. § 636(b)(1). The magistrate judge’s recommendation does not carry presumptive



                                               4
 
weight, and it is the responsibility of this court to make a final determination. Mathews

v. Weber, 423 U.S. 261, 270–71 (1976). A party’s failure to object may be treated as

agreement with the conclusions of the magistrate judge. See Thomas v. Arn, 474 U.S.

140, 150 (1985).

        Summary judgment shall be granted “if the movant shows that there is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). “Only disputes over facts that might affect the outcome of

the suit under the governing law will properly preclude the entry of summary judgment.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “[S]ummary judgment will

not lie if the dispute about a material fact is ‘genuine,’ that is, if the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Id. “[A]t the summary

judgment stage the judge’s function is not himself to weigh the evidence and determine

the truth of the matter but to determine whether there is a genuine issue for trial.” Id. at

249. The court should view the evidence in the light most favorable to the nonmoving

party and draw all justifiable inferences in its favor. Id. at 255.

        “The party seeking summary judgment shoulders the initial burden of

demonstrating to the district court that there is no genuine issue of material fact.” Major

v. Greenville Hous. Auth., No. 6:12-cv-183, 2012 WL 3000680, at *1 (D.S.C. Apr. 11,

2012). Nevertheless, “when a properly supported motion for summary judgment is made,

the adverse party ‘must set forth specific facts showing that there is a genuine issue for

trial.’” Id. (quoting Fed. R. Civ. P. 56(e)). The plain language of Federal Rule of Civil

Procedure 56(c) “mandates the entry of summary judgment, after adequate time for

discovery and upon motion, against a party who fails to make a showing sufficient to



                                                5
 
establish the existence of an element essential to that party’s case, and on which that

party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986). “[C]onclusory allegations or denials, without more, are insufficient to preclude

the granting of the summary judgment motion.” Major, 2012 WL 2000680, at *1.

                                    III. DISCUSSION

       Defendants list two objections to the R&R. Defendants assert that the magistrate

judge improperly: (1) found that Chapman is not entitled to qualified immunity; (2)

denied defendants’ motion for summary judgment as to plaintiffs’ claim under §1983 for

improper search and seizure, excessive force, and due process violation. The court

addresses each of these objections in turn.

       A. Defendants are not entitled to qualified immunity because there is a
          dispute of material fact as to whether a clearly established constitutional
          right was violated.

       Defendants are entitled to invoke qualified immunity if they meet the

requirements. Cooper v Sheehan, 735 F.3d 153, 158 (4th Cir. 2013). Under the two-step

process set out by the Supreme Court in Saucier v. Katz, 533 U.S. 194 (2001), the court

must determine (1) whether a constitutional violation occurred, and (2) whether the right

violated was clearly established. Henry v. Purnell, 652 F.3d 524, 531 (4th Cir. 2011)

(citing Saucier v. Katz, 533 U.S. 194 (2001)). A right is “clearly established” when it is

“sufficiently clear that a reasonable official would understand that what he is doing

violates that right.” Cooper, 735 F.3d at 158.

       The first step of the process asks whether Chapman violated Risher’s Fourth

Amendment right to be free from improper search and seizure, excessive force, and due

process violations. Excessive force can be used by an officer “where he has probable



                                              6
 
cause to believe that a suspect poses a threat of serious physical harm, either to himself or

others.” Cooper, 735 F.3d at 159. Conversely, when there is no threat of harm to the

officer or others, the harm resulting from failure to apprehend the suspect does not justify

the use of deadly force. Tennessee v. Garner, 471 U.S. 1, 11 (1985). Whether probable

cause existed here hinges on whether Chapman’s use of deadly force was “objectively

reasonable in light of the facts and circumstances confronting them, viewed in the light

most favorable to the plaintiffs, without regard to [Chapman’s] underlying intent or

motivation.” Hensley v. Price, 876 F.3d 573, 582 (4th Cir. 2017) (quoting Graham v.

Connor, 490 U.S. 386, 397 (1989)).

       The reasonableness of the conduct is based on the totality of the circumstances.

Id. For example, in Hensley, officers responded to a domestic disturbance at Hensley’s

home without knowing any details about the situation. Id. at 583. When officers arrived,

Hensley walked out of his home with a handgun, but never raised it toward the officers.

Id. When Hensley stepped into the yard with the handgun pointed down, officers shot

and killed Hensley without warning. Id. In Hensley, the plaintiffs’ evidence showed that

Hensley never made threatening actions or statements toward anyone preceding the

shooting. Id. The Fourth Circuit found that the district court properly entered a summary

judgment order denying officers’ qualified immunity because a jury could reasonably

conclude, if accepting the plaintiffs’ version of facts, that the officers shot Hensley for

simply possessing a firearm. Id. Even if the officers reasonably believed that Hensley

posed a threat of serious physical harm, “their failure to warn him—or to order him to

drop the gun—before employing deadly force creates an additional impediment.” Id. at

584 (noting that the deputies conceded that they never ordered Hensley to drop the gun or



                                              7
 
warn that they would shoot even though they watched Hensley step into the yard, pausing

to look back at his home, then walk toward them). While the court acknowledged that

the circumstances were tense and fast-moving, they found that such circumstances does

not remove the requirements that police officers first issue a warning. Id. at 585.

       In comparison, a police officer was justified in using deadly force against a

suspect who advanced at him with a knife and disregarded the officers’ commands to

stop. Sigman v. Town of Chapel Hill, 161 F.3d 782, 787 (4th Cir. 1998). Moreover, the

suspect had threatened multiple times to kill himself, his girlfriend and even the officer

by swinging a knife at him. Id. The court held that the deadly force was reasonable

because of the actual threats to officers’ lives, the suspect’s willingness to use his knife,

and his failure to obey officers’ commands to stop. Id.

       Here, a jury could conclude that it was unreasonable for Chapman to believe that

Risher posed a threat of serious physical harm either to himself or others. We start by

looking at the totality of the circumstances. Chapman began his pursuit of Risher after

Risher made an improper turn. ECF No. 1-1 ¶ 20. When Chapman turned on his blue

lights, Risher actively resisted arrest by not stopping his vehicle and then by fleeing on

foot. Id. ¶¶ 28–29. Chapman drew his weapon when Polston yelled out that Risher had a

gun. ECF No. 47-3 at 2. At this point, Risher did not extend his arm or point the gun at

anyone so he did not pose a threat of serious physical harm at that moment. Id. It was

when Risher took off running again that defendants allege Risher abruptly turned around

raising and extending his right arm. Id. at 3. However, plaintiffs claim that Risher never

pointed a gun at anyone and submit evidence to support it. ECF No. 47-8 ¶ 32. Because




                                               8
 
these statements are contradicting, there remains a question of fact as to Risher’s conduct

and whether he did pose a threat of serious harm.

               Defendants contend that a reasonable belief that Risher had a gun and was posing

a threat of serious physical harm is enough for qualified immunity. We disagree.

Plaintiffs’ submission of statements and evidence to the contrary is enough for them to

survive summary judgment. See Vathekan v. Prince George’s County, 154 F.3d 173, 80

(4th Cir. 1998) (contradicting statements should not be disregarded at the summary

judgment stage because, at most, it creates a credibility question for the jury). Like in

Hensley, if the jury was presented with and believed the plaintiffs’ evidence, they could

conclude that Risher did not make any threatening actions or statements toward anyone

preceding the shooting. Hensley, 876 F.3d at 583. Based on the audio record, a jury

could determine that the officer did not have reason to believe that Risher had a gun

because there was no mention of a gun prior to the gunshots. And even if Chapman

reasonably believed that Risher did pose a threat, there was no record of Chapman

warning him or ordering him to drop the gun at any time before firing shots. Based on

Risher’s deposition testimony, a jury could determine that Risher was not pointing a gun

when shots were fired. Based on ambulance reports, photographs, and expert testimony,

a jury could determine that Risher had his back turned to Chapman when shots were

fired.3 Therefore, a jury could find that an officer would not have reasonably believed he

was being threatened of serious physical harm. Thus, there remains a question of fact as




                                                            
3
 The state court jury was presented with the facts relied on by the parties in the instant
case and acquitted Risher of all gun-related charges.
                                                               9
 
to whether Risher posed a deadly threat to police officers when Risher was pursued on

foot.

        The second step of the process asks whether the right violated was clearly

established so that a reasonable official would understand that he violated that right.

Cooper, 735 F.3d at 158. In this case, there is a genuine issue of material fact whether

Risher posed a threat of physical harm to the officers or others. Viewing the evidence in

the light most favorable to the plaintiffs, a jury could conclude that Risher did not pose a

serious threat of physical harm, and that it was unreasonable for Chapman to shoot Risher

in the back as he ran away. As a result, it is improper to grant defendants’ summary

judgment on qualified immunity grounds when there is a dispute as to the alleged conduct

and whether Chapman acted reasonably. See Connor v. Thompson, 647 F. App’x 231,

239 (4th Cir. 2016) (finding that qualified immunity was barred on summary judgment

because Appellee’s version of facts is enough to support that shooting the suspect

amounted to excessive force, and the officer should have known it was unreasonable to

do so); Vathekan, 154 F.3d at 180 (denying summary judgment on qualified immunity

when there was a dispute as to the officer’s conduct was unreasonable); Nolan v. Grim,

2010 WL 4929658, at *10 (W.D. Va. Nov. 30, 2010) (finding that defendant was not

entitled to qualified immunity when there was a disputed material fact that determines

whether the officer should have reasonably known use of deadly force was excessive).

        Therefore, the court denies defendant Chapman qualified immunity.




                                             10
 
       B. Summary judgment is denied on plaintiffs’ § 1983 claim for improper
          search and seizure, excessive force, and due process violations because
          defendants failed to show that there is no genuine dispute as to any
          material fact.

       A civil action under § 1983 allows “a party who has been deprived of a federal

right under the color of state law to seek relief.” City of Monterey v. Del Monte Dunes at

Monterey, Ltd., 526 U.S. 687, 707 (1999). To state a claim under § 1983, a plaintiff must

allege two essential elements: (1) that a right secured by the Constitution or laws of the

United States was violated, and (2) that the alleged violation was committed by a person

acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

       Both parties analyze this action solely under the Fourth Amendment. The Fourth

Amendment prohibits unreasonable seizures which effectively bars police officers from

using excessive force to seize a free citizen. Jones v. Buchanan, 325 F.3d 520, 527 (4th

Cir. 2003) (citing Graham v. Connor, 490 U.S. 386, 395 (1989)). Determining whether

an officer used excessive force to conduct a seizure is based on an objective

reasonableness standard. Id. The court considers three factors when applying the

standard: (1) severity of the crime at issue, (2) whether the suspect poses an immediate

threat to the safety of the officers or others, and (3) whether the suspect is actively

resisting or evading arrest by flight. Graham, 490 U.S. at 396.

       The court considers only the second factor, as the other factors remain undisputed.

Because the second factor addresses whether the suspect poses an immediate threat to the

safety of the officers, the court refers to the same analysis discussed in Section A.

Viewing the evidence in the light most favorable to plaintiffs, the court finds that a jury

could conclude that Chapman violated plaintiffs’ Fourth Amendment right to be free

from excessive force. Therefore, the court denies defendants’ motion for summary

                                              11
 
judgment on plaintiffs’ § 1983 claim for improper search and seizure, excessive force,

and due process violation.

                                  IV. CONCLUSION

       For the reasons set forth above, the court ADOPTS the magistrate judge’s R&R,

ECF No. 52, GRANTS IN PART AND DENIES IN PART defendants’ motion for

summary judgment, ECF No. 42, and DENIES defendants’ motion in limine, ECF No.

43.

       AND IT IS SO ORDERED.




                                     DAVID C. NORTON
                                     UNITED STATES DISTRICT JUDGE

February 26, 2019
Charleston, South Carolina



 




                                           12
 
